ORDER
This matter having been duly presented on the motion of the Office of Attorney Ethics to restore to active status GLENN LAWRENCE CAVANAGH of WESTFIELD, who was admitted to the bar of this State in 2000, and who was transferred to disability inactive status by consent pursuant to Rule 1:20-12 by Order of the Court filed April 17, 2015;
And the Office of Attorney Ethics and GLENN LAWRENCE CAVANAGH having agreed that GLENN LAWRENCE CAV-ANAGH has the capacity to practice law, and that he should be restored to active practice;
And good cause appearing;
It is ORDERED that the motion is granted and GLENN LAWRENCE CAVANAGH is hereby restored to active status, effective immediately.